                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VINTON FROST,                                       Case No. 19-cv-05190-EMC
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING DEFENDANTS’
                                   9             v.                                          MOTION TO DECLARE PLAINTIFF A
                                                                                             VEXATIOUS LITIGANT
                                  10     THE UNITED STATES,
                                                                                             Docket No. 45
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.       INTRODUCTION
                                  15          Plaintiff is a pro se litigant, who has filed many cases in this district. The origins of this
                                  16   particular lawsuit began in March 2017, when Mr. Frost filed a lawsuit in the Northern District of
                                  17   California (Case No. 3:17-cv-01587-LB, Frost v. Wilkinson) against the Director of the Executive
                                  18   Office for U.S. Attorneys, alleging that the Director had failed to properly respond to Mr. Frost’s
                                  19   Freedom of Information Act (“FOIA”) request. See Docket No. 1 in Wilkinson. Defendant in that
                                  20   case filed a Motion to Dismiss, accompanied by a declaration from the FOIA Legal Assistant in
                                  21   the Criminal Division of the U.S. Attorney’s Office for the Northern District of California. See
                                  22   Docket Nos. 32 and 32-2 in Wilkinson. That declaration indicated that the office had no
                                  23   documents responsive to Mr. Frost’s FOIA request. See Docket No. 32-2 in Wilkinson. On
                                  24   August 3, 2017, Judge Beeler dismissed Plaintiff’s FOIA claim without prejudice. See Order
                                  25   Dismissing Case at 2, Docket No. 57 in Wilkinson.
                                  26          Two years later, in August 2019, Mr. Frost filed the instant suit, alleging that the author of
                                  27   the Wilkinson declaration committed perjury. See Docket No. 1. Defendants moved to dismiss
                                  28   the complaint and to substitute the United States for the named Defendants. See Docket No. 38.
                                   1   In addition, Mr. Frost filed a Motion for Sanctions pursuant to Rule 11(b). See Docket No. 31.

                                   2   On February 19, 2020, the Court granted Defendants’ Motion to Substitute the United States for

                                   3   the Named Defendants and to Dismiss; it denied Plaintiff’s Motion for Sanctions. See Docket No.

                                   4   49. Prior to the hearing on those motions, on February 12, 2020, Defendants filed a Motion to

                                   5   Declare Plaintiff a Vexatious Litigant through which Defendants seek to subject Plaintiff to a pre-

                                   6   filing screening order. See Docket No. 45.

                                   7          For the reasons discussed below, the Court DECLARES Mr. Frost a vexatious litigant.

                                   8   Future pleadings that Mr. Frost files shall be subject to a prefiling review by the general duty

                                   9   judge for this District, the terms of which are specified in this order below.

                                  10                                       II.       BACKGROUND

                                  11          As is discussed in greater detail below, Mr. Frost has filed sixteen lawsuits in this district,

                                  12   the earliest of which was filed in 2016. Many of those cases stem from one incident that is alleged
Northern District of California
 United States District Court




                                  13   to have occurred at Stanford University; others pertain to broader (and frequently interrelated)

                                  14   allegations of government surveillance and the withholding of records. Defendants contend that

                                  15   Mr. Frost has made more than 300 filings in those sixteen cases, but that not a single one of his

                                  16   substantive motions has ever been granted. See Defendant’s Motion to Declare Plaintiff a

                                  17   Vexatious Litigant (“Mot.”) at 1–2, Docket No. 45. Mr. Frost does not dispute or respond to this

                                  18   contention anywhere in his two-page Opposition. See Plaintiff’s Reply to Defendant’s Motion to

                                  19   Declare Plaintiff a Vexatious Litigant (“Opp.”), Docket No. 50.

                                  20          Moreover, Mr. Frost has been cautioned about vexatious litigation twice. In December

                                  21   2018, Judge White admonished Plaintiff that, “should he continue to pursue these related and now

                                  22   dismissed matters before this Court, the Court shall revisit the determination regarding his conduct

                                  23   as a vexatious litigant.” Frost v. Office of Attorney Gen., No. C 17-04983 JSW, 2018 WL

                                  24   6704137, at *3 (N.D. Cal. Dec. 20, 2018) (addressing the fact that Mr. Frost had filed nine

                                  25   lawsuits against “multiple federal officials in various capacities” stemming from the “the same

                                  26   alleged incident, which occurred in 2011 at Stanford [University]”). In December 2019, Judge

                                  27   Seeborg warned Mr. Frost that “he is coming dangerously close to being declared a vexatious

                                  28   litigant under 28 U.S.C. § 1651.” Frost v. James Scharf et al, No. 3:19-cv-07774-RS, Docket No.
                                                                                          2
                                   1   6 at 3 (N.D. Cal. Dec. 10, 2019). In his order, Judge Seeborg noted the prior warning from Judge

                                   2   White and the fact that Mr. Frost “ha[d] filed at least four other lawsuits in addition to the matter

                                   3   presently before the Court,” since the initial warning from Judge White. Id. at 4.

                                   4             In order to provide adequate background and context for the current motion and the

                                   5   Court’s decision, Mr. Frost’s prior lawsuits are briefly summarized here.

                                   6         •   Frost v. Steyer et al, Case No. 3:16-cv-05883-RS (N.D. Cal., filed Oct. 11, 2016)

                                   7             (“Steyer”)1 – Plaintiff filed this case against sixteen defendants, alleging “abuses injuring

                                   8             [Plaintiff] made by a secret elite group of businessmen tied to our Central Intelligence

                                   9             Agency.” Docket No. 1 in Steyer. Judge Cousins dismissed the complaint as “factually

                                  10             frivolous” and expressed concern that Mr. Frost’s allegations were “the product of

                                  11             delusion.” See Docket No. 8 in Steyer. An amended complaint was dismissed without

                                  12             leave to amend, noting that “the scenario [Mr. Frost] has described is the same type of
Northern District of California
 United States District Court




                                  13             fantastic and baseless allegations dismissed by other courts.” See Docket No. 40 in Steyer.

                                  14             The Court denied two motions for reconsideration filed by Mr. Frost. See Docket Nos. 46,

                                  15             53 in Steyer. After the Ninth Circuit found that “all parties did not consent to proceed

                                  16             before the magistrate judge,” the case was referred to Judge Seeborg, who adopted Judge

                                  17             Cousin’s Report and Recommendation to dismiss the case without further leave to amend.

                                  18             See Docket Nos. 56, 66, and 71 in Steyer.

                                  19         •   Frost v. National Security Agency, Case No. 3:17-cv-01239-WHO (N.D. Cal., filed Mar. 9,

                                  20             2017) (“NSA”)2 – Plaintiff filed this case against the National Security Agency, specifying

                                  21             General Keith B. Alexander, Director as “Defendant No. 1.” See Docket No. 1 in NSA.

                                  22             The complaint alleged that “Defendant is operating an illegal surveillance system violating

                                  23             [Plaintiff’s] 4th Amend. rights” and that Defendant’s actions “enable unknown person to

                                  24             identify [Plaintiff] by location by ‘pinging’ a subcutaneous RFID device implanted in a

                                  25             conspired 2007 surgery.” Id. The case was related to Frost v. United States Department of

                                  26
                                  27   1
                                           Defendants note that Plaintiff made 42 filing in this case.
                                  28   2
                                           Defendants note that Plaintiff made 10 filings in this case.
                                                                                           3
                                   1             Justice, Case No. 3:17-cv-01240-JCS (N.D. Cal., filed Mar. 9, 2017), see Docket No. 8 in

                                   2             NSA, and found not related to Frost v. Wilkinson, Case No. 3:17-cv-01587-LB (N.D. Cal.,

                                   3             filed Mar. 23, 2017), see Docket No. 9 in NSA. Judge Spero dismissed Mr. Frost’s

                                   4             complaint with leave to amend, see Docket No. 10 in NSA, but Mr. Frost chose to

                                   5             withdraw his complaint and voluntarily dismiss his case, see Docket No. 14 in NSA. Mr.

                                   6             Frost attempted to reopen his case through a Rule 60 motion, which was denied. See

                                   7             Docket Nos. 15, 16, 20 in NSA. Judge Orrick, who had adopted Judge Spero’s Report and

                                   8             Recommendation regarding the Rule 60 Motion, cautioned Mr. Frost that if he filed a new

                                   9             action regarding the same facts, he would be required to “state with as much specificity as

                                  10             he can why he asserts a ‘spy-chip’ has been implanted in him, when he became aware of it

                                  11             and why he believes the N.S.A. is responsible” in order to survive dismissal. See Docket

                                  12             No. 20 in NSA.
Northern District of California
 United States District Court




                                  13         •   Frost v. United States Department of Justice, Case No. 3:17-cv-01240-JCS (N.D. Cal.,

                                  14             filed Mar. 9, 2017) (“DOJ I”)3 – Plaintiff filed this case against several defendants under

                                  15             the Freedom of Information Act (“FOIA”), 5 U.S.C. § 522 et seq. See Docket No. 7 in

                                  16             DOJ I. Plaintiff alleged that he was “dissatisfied with the FOIA determination” and

                                  17             asserted that “to the extent, if any, that Plaintiff is on a government watch list due to a

                                  18             third-party, plaintiff would argue such placement would be a result of private and not

                                  19             public concerns, resulting from private parties illegally attributing actions to the state.” Id.

                                  20             The Court dismissed the complaint with prejudice as to the individual defendants and

                                  21             without prejudice as to the DOJ. See Docket No. 12 in DOJ I. Mr. Frost subsequently

                                  22             filed a second amended complaint and nineteen additional motions, in addition to several

                                  23             other filings. See Docket Nos. 17, 18, 26, 27, 31, 33, 41, 42, 46, 48, 52, 53, 54, 58, 60, 71,

                                  24             73, 86, 88, 89, 91, 98, 111, 114 in DOJ I. The court denied those motions, see Docket

                                  25             Nos. 30, 32, 36, 44, 51, 55, 59, 63, 72, 76, 87, 93, 95, 104, 113, 115 in DOJ I, and granted

                                  26
                                  27

                                  28   3
                                           Defendants note that Plaintiff made 58 filings in this case.
                                                                                           4
                                   1             summary judgment in favor of defendant, see Docket No. 119 in DOJ I. Mr. Frost

                                   2             appealed. See Docket No. 121 in DOJ I.

                                   3         •   Frost v. Pinkus et al, Case No. 3:17-cv-01308-WHA (N.D. Cal., filed Mar. 10, 2017)

                                   4             (“Pinkus”)4 – Plaintiff filed this case against a senior managing partner at McKinsey and

                                   5             Company and against Pro Se Counsel at the Court’s Justice and Diversity Center’s Legal

                                   6             Help Center. See Docket No. 1. In his complaint, Mr. Frost accuses the Legal Help Center

                                   7             of providing him with false information and the managing partner at McKinsey of

                                   8             organizing abuses of Mr. Frost’s rights for approximately fourteen years. Id. The court

                                   9             dismissed the complaint because it could not “discern a federal claim.” See Docket No. 6

                                  10             in Pinkus. It subsequently dismissed Mr. Frost’s amended complaint (which named six

                                  11             defendants, including individuals who were also named in Plaintiff’s other lawsuits and

                                  12             made allegations of conspiracies between them) for the same reason. See Docket No. 10 in
Northern District of California
 United States District Court




                                  13             Pinkus. Mr. Frost filed numerous motions and a second amended complaint which alleged

                                  14             that “defendants are members in a conspiracy to influence the due administration of justice

                                  15             using dishonest, deceitful, and treacherous means.” See Docket Nos. 15, 18, 25 in Pinkus.

                                  16             The court denied those motions and dismissed the second amended complaint without

                                  17             leave to amend. See Docket Nos. 17, 20, 34 in Pinkus. Mr. Frost then filed a motion for

                                  18             relief from final judgment, see Docket No. 40 in Pinkus, which was denied, see Docket

                                  19             No. 44 in Pinkus.

                                  20         •   Frost v. Wilkinson, Case No. 3:17-cv-01587-LB (N.D. Cal., filed Mar. 23, 2017)

                                  21             (“Wilkinson”)5 – Plaintiff filed this case accusing the Director of the Executive Office for

                                  22             U.S. Attorneys of being “negligent in his duties to comply with the Freedom of

                                  23             Information Act.” See Docket No. 1 in Wilkinson. Plaintiff later informed the court that

                                  24             assistance from the court in the Wilkinson matter would “provide plaintiff relief” in Steyer.

                                  25             See Docket No. 39 in Wilkinson. The court dismissed Mr. Frost’s case because Mr. Frost

                                  26
                                  27   4
                                           Defendants note that Plaintiff made 18 filings in this case.
                                  28   5
                                           Defendants note that Plaintiff made 22 filings in this case.
                                                                                           5
                                   1             had failed to name a proper defendant and stated that, even if he had named a proper

                                   2             defendant, “the court would be inclined to grant summary judgment against the plaintiff”

                                   3             because “[h]is claim appears to be without merit.” See Docket No. 49 in Wilkinson. Mr.

                                   4             Frost did not file an amended complaint in time to avoid dismissal without leave to amend.

                                   5             See Docket No. 57 in Wilkinson. Later, he filed a Rule 60 motion, which was denied. See

                                   6             Docket No. 62 in Wilkinson.

                                   7         •   Frost v. Office of the Attorney General, United States Department of Justice, Case No.

                                   8             4:17-cv-04983-JSW (N.D. Cal., filed Aug. 25, 2017) (“Attorney General”)6 – Plaintiff

                                   9             sued the office of the Attorney General alleging that “former Attorney General Loretta

                                  10             Lynch authorized or knowingly failed to prevent . . . the destruction of Plaintiff’s FOIA-

                                  11             responsive records.” See Docket No. 1 in Attorney General. The court ultimately related a

                                  12             number of Mr. Frost’s cases to Attorney General and dismissed all of them. See Docket
Northern District of California
 United States District Court




                                  13             No. 46 in Attorney General (noting a lack of “fundamental credibility” and finding the

                                  14             “allegations to lack substantial merit and to stem from fantasy”). In the order dismissing

                                  15             the case, Judge White cautioned Mr. Frost that “should he continue to pursue these related

                                  16             and now dismissed matters before this Court, the Court shall revisit the determination

                                  17             regarding his conduct as a vexatious litigant.” Id.

                                  18         •   Frost v. Blum et al, Case No. 4:17-cv-07072-JSW (N.D. Cal., filed Dec. 12, 2017)

                                  19             (“Blum”)7 – Plaintiff sued a number of parties, some of whom had been previously named

                                  20             as defendants in his prior lawsuits. See Docket No. 1 in Blum. Among other things, the

                                  21             complaint alleged that two of the defendants had met and agreed “to conceal the existence

                                  22             and conduct of a secret elite which dominates the U.S. investment industry.” Id. Judge

                                  23             Chhabria dismissed the case pursuant to his review of Mr. Frost’s application to proceed in

                                  24             forma pauperis; he noted that “Mr. Frost's claim is frivolous and fails to state a viable

                                  25

                                  26
                                  27   6
                                           Defendants note that Plaintiff made 43 filings in this case.
                                  28   7
                                           Defendants note that Plaintiff made 30 filings in this case.
                                                                                           6
                                   1             claim for relief.” See Docket No. 6 in Blum. This case was then related to Attorney

                                   2             General, and dismissed by Judge White, as discussed above.

                                   3         •   Frost v. United States Department of Justice, Case No. 4:18-cv-00469-JSW (N.D. Cal.,

                                   4             filed Jan. 22, 2018) (“DOJ II”)8 – in this case, Plaintiff accused the US Attorney for the

                                   5             Northern District of California of “act[ing] with malice and improper purpose” by

                                   6             “publicly disclos[ing] inaccurate and incomplete private facts” in DOJ I. The case was

                                   7             related to Attorney General, see Docket No. 8 in DOJ II, and Judge White found that Mr.

                                   8             Frost had “neither a factual [n]or a legal basis for his claims” in DOJ II, see Docket No. 46

                                   9             in DOJ II. Accordingly, Judge White dismissed the case.

                                  10         •   Frost v. United States Department of Homeland Security, Case No. 4:18-cv-00871-HSG

                                  11             (N.D. Cal., filed Feb. 9, 2018) (“DHS”)9 – Plaintiff filed this case against the Department

                                  12             of Homeland Security, alleging that “agents or employees of defendant, upon instruction
Northern District of California
 United States District Court




                                  13             from an enterprise conspiracy, affiliated in part to the Central Intelligence Agency, seized

                                  14             without warrant Plaintiff’s medical and insurance records.” See Docket No. 1 in DHS. He

                                  15             sought an apology and a press release “revealing the chain of command” and “subsequent

                                  16             cover-up.” Id. Judge Gilliam dismissed the case pursuant to his review of Mr. Frost’s

                                  17             application to proceed in forma pauperis, concluding that the action was “frivolous” and

                                  18             failed to state a claim. See Docket No. 5 in DHS. Mr. Frost filed an amended complaint,

                                  19             see Docket No. 11 in DHS, but Judge Gilliam concluded that “[e]ven liberally construed,

                                  20             Plaintiff’s assertions are conclusory and speculative, and insufficient to state a claim on

                                  21             which relief can be granted,” Docket No. 12 in DHS.

                                  22         •   Frost v. Texas Pacific Group et al, Case No. 3:18-cv-04956-EMC (N.D. Cal., filed Aug.

                                  23             15, 2018) (“TPG”)10 – Plaintiff filed suit against Texas Pacific Group and Google, Inc.

                                  24             The complaint alleged that “Google and TPG Capital have a secret agreement whereby

                                  25

                                  26   8
                                           Defendants note that Plaintiff made 25 filings in this case.
                                  27   9
                                           Defendants note that Plaintiff made 16 filings in this case.
                                  28   10
                                            Defendants note that Plaintiff made 3 filings in this case.
                                                                                            7
                                   1             Google provides TPG capital access to facilities which store Plaintiff’s electronic

                                   2             communications” and that TPG had repeatedly accessed Mr. Frost’s emails. See Docket

                                   3             No. 1 in TPG. Pursuant to its review of Mr. Frost’s application to proceed in forma

                                   4             pauperis, this Court dismissed the complaint for failure to state a claim. See Docket No. 5

                                   5             in TPG. Mr. Frost was permitted one month to file an amended complaint, see id., but he

                                   6             did not do so, and his case was dismissed, see Docket No. 6 in TPG.

                                   7         •   Frost v. United States Attorney et al, Case No. 3:19-cv-05190-EMC (N.D. Cal., filed Aug.

                                   8             15, 2019) (“US Attorney”)11 – this is the instant case; the pertinent details are discussed in

                                   9             Section I, above.

                                  10         •   Frost v. United States of America, Case No. 3:19-cv-05365-JD (N.D. Cal., filed Aug. 27,

                                  11             2019) (“USA”)12 – Plaintiff alleged that Defendant violated President Obama’s Executive

                                  12             Order 13,526 by classifying information improperly and requested that the court “order the
Northern District of California
 United States District Court




                                  13             declassification of information pertaining to him, which should have been provided by

                                  14             Plaintiff’s Freedom of Information Act requests” in Wilkinson and DOJ I. See Docket No.

                                  15             1 in USA. Pursuant to a review of Mr. Frost’s request to proceed in forma pauperis, Judge

                                  16             Donato dismissed the complaint, noting “it is not at all clear to the Court what Frost is

                                  17             seeking to do here. The request for injunctive relief suggests he would like the Court to

                                  18             intervene in or reconsider [Steyer, Pinkus, Wilkinson, DOJ I, and TPG]. That request is

                                  19             not tenable.” See Docket No. 10 in USA. Mr. Frost filed an amended complaint after the

                                  20             deadline for doing so set by Judge Donato, but the court considered it anyway in light of

                                  21             Mr. Frost’s pro se status. See Docket Nos. 20, 21. The amended complaint did not cure

                                  22             any of the deficiencies with his first complaint, and the court dismissed it with prejudice.

                                  23             See Docket No. 21.

                                  24

                                  25

                                  26
                                       11
                                  27        Defendants note that Plaintiff made 17 filings in this case.
                                       12
                                  28        Defendants note that Plaintiff made 12 filings in this case.

                                                                                            8
                                   1         •   Frost v. Westin Hotels Management LP et al, Case No. 3:19-cv-06545-WHO (N.D. Cal.,

                                   2             filed Oct. 10, 2019) (“Westin”)13 – Plaintiff filed this case against Westin Hotels, Starwood

                                   3             Hotels, Marriott Hotels, the Department of Justice, and a public defender from Santa Clara

                                   4             County. See Docket No. 1 in Westin. The complaint alleges that employees of several of

                                   5             the defendant companies “conspired to aid and abet a violation of Plaintiff’s 4th and 4th

                                   6             [sic] Amendment rights by agents of an unidentified agency.” Id. Pursuant to Plaintiff’s

                                   7             application to proceed in forma pauperis, Judge Westmore reviewed the complaint and

                                   8             recommended that it be dismissed. See Docket No. 6 in Westin. Judge Orrick adopted that

                                   9             recommendation and dismissed the case. See Docket No. 9 in Westin.

                                  10         •   Frost v. Federal Communications Commission, No. 4:19-cv-07144-PJH (N.D. Cal., filed

                                  11             Oct. 28, 2019) (“FCC”)14 – Plaintiff sued the FCC alleging that he “remains debilitated,

                                  12             harassed, and often physically and mentally tortured by an unidentified carrier of wireless
Northern District of California
 United States District Court




                                  13             communications services . . . he was drugged and subject to a surgery performed at his

                                  14             residence in which the top of his head was cut and sutres [sic] applied. He woke up with a

                                  15             two-way radio system in his head from individuals who did not identify themselves. They

                                  16             were and continue to be to this day, able to read all of Plaintiff’s thoughts.” Id. Pursuant

                                  17             to Plaintiff’s request to proceed in forma pauperis, Judge Hamilton reviewed the complaint

                                  18             and concluded that “the factual contentions asserted in plaintiff’s complaint are clearly

                                  19             baseless.” See Docket No. 5 in FCC. The court dismissed the case, and then in response

                                  20             to Plaintiff’s request, dismissed the case with prejudice so that Plaintiff could seek appeal.

                                  21             See Docket Nos. 5, 6, and 7.

                                  22         •   Frost v. Scharf et al, Case No. 3:19-cv-07774-RS (N.D. Cal., filed Nov. 26, 2019)

                                  23             (“Scharf”)15 – Plaintiff filed this case against multiple defendants, alleging unclear claims

                                  24             relating to the disclosure of private information, fraud, slander, conspiracy, retaliation,

                                  25

                                  26   13
                                            Defendants note that Plaintiff made 6 filings in this case.
                                  27   14
                                            Defendants note that Plaintiff made 6 filings in this case.
                                  28   15
                                            Defendants note that Plaintiff made 5 filings in this case.
                                                                                            9
                                   1             secret elite organizations, and cover-ups. See Docket No. 1 in Scharf. Pursuant to its

                                   2             review of Mr. Frost’s application to proceed in forma pauperis, the court dismissed the

                                   3             complaint. See Docket No. 6. In the dismissal order, the court noted that the case was “the

                                   4             third lawsuit in which Frost has protested the same incident in which his personal

                                   5             information was disclosed.” Id. It found the complaint barred by res judicata and also

                                   6             concluded that the complaint failed to state a cognizable claim. Id. Furthermore, Judge

                                   7             Seeborg noted that Mr. Frost “is coming dangerously close to being declared a vexatious

                                   8             litigant under 28 U.S.C. § 1651. . . . [C]ourts of this district have patiently tolerated Frost’s

                                   9             repeated complaints and have afforded Frost ample opportunity to amend his pleadings to

                                  10             state cognizable claims in his various lawsuits. Yet Frost has not prevailed in any of his

                                  11             lawsuits, and all of his lawsuits were either dismissed or remain pending. All the while,

                                  12             Frost’s filings have burdened the courts, which do their best to extend leniency toward
Northern District of California
 United States District Court




                                  13             litigants proceeding pro se and in forma pauperis.” Id. Plaintiff filed an amended

                                  14             complaint, which was dismissed with leave to amend, and ultimately dismissed without

                                  15             further leave to amend. See Docket Nos. 8, 10, 13 in Scharf.

                                  16         •   Frost v. Obama, Case No. 3:20-cv-00605-SK (N.D. Cal., filed Jan. 27, 2020) (“Obama”)16

                                  17             – Plaintiff filed suit against former President Barack Obama alleging that he “failed to

                                  18             faithfully execute his own law, Presidential Executive Order 13,526” and that he “ordered

                                  19             his Attorney General Eric Holder to maintain the secreting of criminal conduct, abusing

                                  20             plaintiff of his 4th, 14th, and 6th Amendment rights.” See Docket No. 1 in Obama. Mr.

                                  21             Frost’s application to proceed in forma pauperis was granted on January 31, 2020. See

                                  22             Docket No. 7 in Obama.

                                  23                                           III.      DISCUSSION

                                  24   A.        Legal Standard

                                  25             District courts have the inherent power to enter prefiling orders against vexatious litigants

                                  26   under the All Writs Act. See 28 U.S.C. § 1651(a) (providing that “[t]he Supreme Court and all

                                  27

                                  28   16
                                            Defendants note that Plaintiff has made 2 filings in this case.
                                                                                           10
                                   1   courts established by Act of Congress may issue all writs necessary or appropriate in aid of their

                                   2   respective jurisdictions and agreeable to the usages and principles of law”); Molski v. Evergreen

                                   3   Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007) (stating that “[t]he All Writs Act, 28 U.S.C. §

                                   4   1651(a), provides district courts with the inherent power to enter pre-filing orders against

                                   5   vexatious litigants”). The Ninth Circuit has cautioned, however, that “such pre-filing orders are an

                                   6   extreme remedy that should rarely be used” because of the danger of “tread[ing] on a litigant’s due

                                   7   process right of access to the courts.” Id. Nevertheless, such prefiling orders are sometimes

                                   8   appropriate because “[f]lagrant abuse of the judicial power . . . enables one person to preempt the

                                   9   use of judicial time that properly could be used to consider the meritorious claims of other

                                  10   litigants.” De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).

                                  11   B.     Analysis

                                  12          In De Long, the Ninth Circuit set forth the requirements for entering pre-filing orders
Northern District of California
 United States District Court




                                  13   against vexatious litigants:

                                  14                  (1) The litigant must be given notice and opportunity to be heard
                                                          before the order is entered;
                                  15
                                                      (2) The court must compile an adequate record for review,
                                  16                      including a list of all filings and motions leading to the
                                                          conclusion that an individual is a vexatious litigant;
                                  17
                                                      (3) The court must make substantive findings that the litigant's
                                  18                      filings are frivolous or harassing; and
                                  19                  (4) The pre-filing order may not be overly broad, and must be
                                                          “narrowly tailored to closely fit the specific vice encountered.”
                                  20

                                  21   De Long, 912 F.2d at 1147-48.

                                  22          1.      Notice and Opportunity to Be Heard

                                  23          The first De Long factor simply requires that the litigant be given an opportunity to oppose

                                  24   the order before it is entered. See De Long, 912 F.2d at 1147. The Court finds that the first De

                                  25   Long factor is satisfied here because Plaintiff had the opportunity to file a written opposition,

                                  26   which he did. See Docket No. 50. Although the hearing on the matter was vacated due to the

                                  27   exigency of the COVID-19 crisis, oral argument is not required. See, e.g., Reddy v. MedQuist,

                                  28   Inc., No. 12-cv-1324-PSG, 2012 U.S. Dist. LEXIS 171421, at *3, 2012 WL 6020010 (N.D. Cal.
                                                                                         11
                                   1   Dec. 3, 2012) (“The requirement that the plaintiff receive an opportunity to be heard; the

                                   2   opportunity to brief the issue fully satisfies due process requirements.”) (internal quotation marks

                                   3   omitted); Fiechtner v. Young, No. CV 13-9-M-DLC, JCL, 2013 U.S. Dist. LEXIS 31086, at *3,

                                   4   2013 WL 830653 (D. Mont. Feb. 6, 2013) (“An opportunity to be heard is satisfied by providing

                                   5   an opportunity to file a brief, and does not necessarily require an oral or evidentiary hearing in

                                   6   court.”), report and recommendation adopted by 2012 U.S. Dist. LEXIS 31158, 2013 WL 830189

                                   7   (D. Mont. Mar. 4, 2013); see also Tripati v. Beaman, 878 F.2d 351, 354 (10th Cir. 1989) (“The

                                   8   notice and opportunity requirement does not, however, require an in-person hearing in the district

                                   9   court.”).

                                  10           Thus, the first De Long factor has been satisfied.

                                  11           2.      Adequate Record for Review

                                  12           The second factor is procedural. See De Long, 912 F.2d at 1147 (“An adequate record for
Northern District of California
 United States District Court




                                  13   review should include a listing of all the cases and motions that led the district court to conclude

                                  14   that a vexatious litigant order was needed.”). It requires only that the court compile a list of

                                  15   actions and filings by the litigant. See, e.g., Hurt v. All Sweepstakes Contests, No. C-12-4187-

                                  16   EMC, 2013 WL 144047, at *5 (N.D. Cal. Jan. 11, 2013) (finding the second De Long factor met

                                  17   where the court “compiled a list of all the actions Plaintiff filed”). It has done so above. They

                                  18   comprise the following list:

                                  19
                                               •    Frost v. Steyer et al, Case No. 3:16-cv-05883-RS (N.D. Cal., filed Oct. 11, 2016)
                                  20

                                  21           •    Frost v. National Security Agency, Case No. 3:17-cv-01239-WHO (N.D. Cal., filed
                                                    Mar. 9, 2017)
                                  22

                                  23           •    Frost v. United States Department of Justice, Case No. 3:17-cv-01240-JCS (N.D. Cal.,
                                                    filed Mar. 9, 2017)
                                  24

                                  25           •    Frost v. Pinkus et al, Case No. 3:17-cv-01308-WHA (N.D. Cal., filed Mar. 10, 2017)

                                  26           •    Frost v. Wilkinson, Case No. 3:17-cv-01587-LB (N.D. Cal., filed Mar. 23, 2017)
                                  27
                                               •    Frost v. Office of the Attorney General, United States Department of Justice, Case No.
                                  28                4:17-cv-04983-JSW (N.D. Cal., filed Aug. 25, 2017)
                                                                                         12
                                   1
                                              •    Frost v. Blum et al, Case No. 4:17-cv-07072-JSW (N.D. Cal., filed Dec. 12, 2017)
                                   2
                                              •    Frost v. United States Department of Justice, Case No. 4:18-cv-00469-JSW (N.D. Cal.,
                                   3               filed Jan. 22, 2018)
                                   4
                                              •    Frost v. United States Department of Homeland Security, Case No. 4:18-cv-00871-
                                   5               HSG (N.D. Cal., filed Feb. 9, 2018)
                                   6
                                              •    Frost v. Texas Pacific Group et al, Case No. 3:18-cv-04956-EMC (N.D. Cal., filed
                                   7               Aug. 15, 2018)
                                   8
                                              •    Frost v. United States Attorney et al, Case No. 3:19-cv-05190-EMC (N.D. Cal., filed
                                   9               Aug. 15, 2019)

                                  10          •    Frost v. United States of America, Case No. 3:19-cv-05365-JD (N.D. Cal., filed Aug.
                                  11               27, 2019)

                                  12          •    Frost v. Westin Hotels Management LP et al, Case No. 3:19-cv-06545-WHO (N.D.
Northern District of California
 United States District Court




                                                   Cal., filed Oct. 10, 2019)
                                  13

                                  14          •    Frost v. Federal Communications Commission, No. 4:19-cv-07144-PJH (N.D. Cal.,
                                                   filed Oct. 28, 2019)
                                  15

                                  16          •    Frost v. Scharf et al, Case No. 3:19-cv-07774-RS (N.D. Cal., filed Nov. 26, 2019)

                                  17          •    Frost v. Obama, Case No. 3:20-cv-00605-SK (N.D. Cal., filed Jan. 27, 2020)
                                  18          The second De Long factor has been satisfied.
                                  19          3.      Frivolous or Harassing Filings
                                  20          The third factor “gets to the heart of the vexatious litigant analysis,” see Molski, 500 F.3d
                                  21   at 1059, and requires the district court to look to “both the number and content of the filings as
                                  22   indicia” of the frivolousness of the litigant’s claims. De Long, 912 F.2d at 1148. “An injunction
                                  23   cannot issue merely upon a showing of litigiousness. The plaintiff’s claims must not only be
                                  24   numerous, but also be patently without merit.” Molski, 500 F.3d at 1059.
                                  25          In considering the third De Long factor—as well as the fourth (the narrow tailoring of the
                                  26   vexatious litigant order)—the Ninth Circuit has found the following considerations helpful, as
                                  27   outlined by the Second Circuit in Safir v. U.S. Lines, Inc., 792 F.2d 19 (2d Cir. 1986):
                                  28                  “(1) the litigant’s history of litigation and in particular whether it
                                                                                           13
                                                      entailed vexatious, harassing or duplicative lawsuits; (2) the
                                   1                  litigant’s motive in pursuing the litigation, e.g., does the litigant
                                                      have an objective good faith expectation of prevailing?; (3) whether
                                   2                  the litigant is represented by counsel; (4) whether the litigant has
                                                      caused needless expense to other parties or has posed an
                                   3                  unnecessary burden on the courts and their personnel; and (5)
                                                      whether other sanctions would be adequate to protect the courts and
                                   4                  other parties.”
                                   5   Molski, 500 F.3d at 1058 (citing Safir, 792 F.2d at 24); see also Boustred v. Gov’t, No. C-08-

                                   6   00546 RMW, 2008 WL 4287570, at *2–3 (N.D. Cal. Sept. 17, 2008) (considering all five Safir

                                   7   factors). These considerations lead the Court to the following conclusions.

                                   8           First, because Mr. Frost is a pro se litigant, the Court treads carefully in considering

                                   9   whether and how to fashion an appropriate prefiling order. See De Long, 912 F.2d at 1147 (noting

                                  10   use of prefiling orders to curb access to courts should be done with care where a pro se litigant is

                                  11   involved yet recognizing the courts are also free to enjoin litigants with “abusive and lengthy

                                  12   histories”).
Northern District of California
 United States District Court




                                  13           The first Safir consideration addressees whether the litigant’s history of litigation is

                                  14   vexatious, harassing or duplicative. As discussed above, Plaintiff has filed 16 lawsuits in this

                                  15   district since 2016, and nearly all of these suits were dismissed at an early stage of the litigation

                                  16   (often pursuant to a court’s review of Plaintiff’s request to proceed in forma pauperis) for having

                                  17   no merit. See, e.g., NSA, Pinkus, Blum, DOJ II, DHS, TPG; see also Levy v. First

                                  18   Grp./Greyhound, No. 17-CV-00412-KAW, 2017 WL 2793810, at *4 (N.D. Cal. June 28, 2017)

                                  19   (finding that repeated dismissal at the early stages of litigation counseled in favor of a pre-filing

                                  20   order). Many of Mr. Frost’s suits have been duplicative or sought improper review of prior suits,

                                  21   and two judges have already warned Mr. Frost about being declared vexatious if he continued his

                                  22   pattern of litigation. See Attorney General, 2018 WL 6704137, at *3 (N.D. Cal. Dec. 20, 2018)

                                  23   (addressing the fact that Mr. Frost had filed nine lawsuits against “multiple federal officials in

                                  24   various capacities” stemming from the “the same alleged incident, which occurred in 2011 at

                                  25   Stanford [University]”); see also Docket No. 6 at 3 in Scharf (order of dismissal with a warning

                                  26   from Judge Seeborg that Plaintiff “is coming dangerously close to being declared a vexatious

                                  27   litigant under”). Thus, it is clear that Plaintiff’s lawsuits have been “patently without merit,”

                                  28   Molski, 500 F.3d at 1059, which weighs in favor of a pre-filing order.
                                                                                         14
                                   1           Second, the Court must consider Mr. Frost’s motives in pursuing the litigation and whether

                                   2   he has “an objective good faith expectation of prevailing.” Safir, 792 F.2d at 24. Notably, Mr.

                                   3   Frost has failed to diligently pursue his claims on several occasions. For example, in Wilkinson,

                                   4   Mr. Frost was permitted leave to file an amended complaint but failed to do so. See Docket Nos.

                                   5   49, 57 in Wilkinson. The Ninth Circuit later dismissed his appeal for failure to prosecute. See

                                   6   Docket No. 67 in Wilkinson. Similarly, in TPG, the case was dismissed because Plaintiff failed to

                                   7   file an amended complaint. See Docket No. 7 in TPG. Other courts have concluded that a

                                   8   “repeated failure to prosecute further demonstrates that Plaintiff had no good faith expectation of

                                   9   prevailing.” See Levy, 2017 WL 2793810, at *4. Moreover, he continued to pursue meritless suits

                                  10   despite receiving warnings from judges. Mr. Frost’s motivations and expectation of prevailing tilt

                                  11   slightly in favor of a pre-filing order.

                                  12           The third Safir consideration asks whether the litigant is represented by counsel. As noted
Northern District of California
 United States District Court




                                  13   above, Mr. Frost is a pro se litigant. However, “flagrant abuse of the judicial process cannot be

                                  14   tolerated because it enables one person to preempt the use of judicial time that properly could be

                                  15   used to consider the meritorious claims of other litigants.” Boustred v. Gov’t, 2008 WL 4287570,

                                  16   at *2 (citing De Long, 912 F.2d at 1148). As Judge Seeborg noted in Scharf, courts in this district

                                  17   have been mindful of Mr. Frost’s pro se status. According to Judge Seeborg: “[C]ourts of this

                                  18   district have patiently tolerated Frost’s repeated complaints and have afforded Frost ample

                                  19   opportunity to amend his pleadings to state cognizable claims in his various lawsuits. Yet Frost

                                  20   has not prevailed in any of his lawsuits, and all of his lawsuits were either dismissed or remain

                                  21   pending. All the while, Frost’s filings have burdened the courts, which do their best to extend

                                  22   leniency toward litigants proceeding pro se and in forma pauperis.” See Docket No. 13 in Scharf.

                                  23   As above, this factor tilts in favor of a pre-filing order.

                                  24           The fourth Safir consideration inquires into “whether the litigant has caused needless

                                  25   expense to other parties or has posed an unnecessary burden on the courts and their personnel.”

                                  26   Molski, 500 F.3d at 1058 (citing Safir, 792 F.2d at 24). Here, Mr. Frost has required numerous

                                  27   parties to respond to his claims and to appear at hearings on the motions he has filed. See, e.g.,

                                  28   Wilkinson, Attorney General, and Docket No. 48 in the instant case. And Mr. Frost’s sixteen cases
                                                                                           15
                                   1   and hundreds of filings have also “have imposed substantial costs upon the Court in terms of time

                                   2   and resources.” Levy, 2017 WL 2793810, at *4. More than twelve judges in this district have

                                   3   reviewed the complaints and filings in Plaintiff’s various lawsuits, and nearly all of them have

                                   4   resulted in dismissal at the earliest stages of litigation. Thus, the fourth Safir consideration also

                                   5   weighs in favor of a pre-filing order.

                                   6          Finally, the Court must consider “whether other sanctions would be adequate to protect the

                                   7   courts and other parties.” Molski, 500 F.3d at 1058 (citing Safir, 792 F.2d at 24). As other courts

                                   8   have noted in other cases and as is true here: “[d]ismissal of Plaintiff’s numerous cases has not

                                   9   deterred Plaintiff from continuing to file cases that lack merit. Further, Plaintiff has now begun to

                                  10   bring cases based on the same events, suggesting that Plaintiff will continue to litigate—and re-

                                  11   litigate—cases absent a pre-filing order.” Levy, 2017 WL 2793810, at *4 (citing Martin v.

                                  12   Redwood City Dental Care, No. 15-CV-03151-JST, 2015 WL 9489898, at *6 (N.D. Cal. Dec. 29,
Northern District of California
 United States District Court




                                  13   2015) (“Martin’s litigation history demonstrates that she has been unresponsive to the courts’

                                  14   repeated, clear indications that her complaints are without merit.”)). Thus, the final Safir

                                  15   consideration weighs in favor of a pre-filing order.

                                  16          4.      Narrowly Tailored

                                  17          The fourth and final factor requires that the prefiling order be narrowly tailored to the

                                  18   vexatious litigant’s wrongful behavior. See Molski, 500 F.3d at 1061. “Narrowly tailored orders

                                  19   are needed ‘to prevent infringement of the litigator’s right of access to the courts.’” De Long, 912

                                  20   F.2d at 1148 (citing Woods v. Santa Barbara Chamber of Commerce, Inc., 705 F.2d 1515, 1525

                                  21   (9th Cir. 1983)).

                                  22          As is evident from the discussion above, Mr. Frost has brought multiple lawsuits before

                                  23   multiple judges in this District based on repeatedly rejected facts and legal theories. Thus, the

                                  24   Court finds it appropriate to deem Mr. Frost a vexatious litigant and to fashion a narrowly tailored

                                  25   prefiling order. Given many of his meritless suits have been brought against federal defendants, as

                                  26   in the case at bar, the Court orders that Mr. Frost must obtain leave of court before filing any

                                  27   complaint against any federal entity or any current or former federal employee, including

                                  28   individual current or former federal employees acting in their official or individual capacities. The
                                                                                         16
                                   1   Clerk of this Court shall not accept for filing any further complaints filed by Mr. Frost or on behalf

                                   2   of Mr. Frost alleging such claims until that complaint has first been reviewed by the general duty

                                   3   judge of this Court and approved for filing.

                                   4                                        IV.       CONCLUSION

                                   5          For the foregoing reasons, Mr. Frost is hereby DECLARED a vexatious litigant. The

                                   6   Clerk of this Court shall not file or accept any further complaints filed by or on behalf of Mr. Frost

                                   7   alleging any claims against any federal entity or any current or former federal employee, including

                                   8   individual current or former federal employees acting in their official or individual capacities,

                                   9   unless and until that complaint has first been reviewed by the general duty judge of this Court and

                                  10   approved for filing. If Mr. Frost wishes to file such a complaint, he shall provide a copy of the

                                  11   complaint, a letter requesting that the complaint be filed, and a copy of this Order to the Clerk of

                                  12   this Court. The Clerk shall then forward the complaint, letter, and copy of this Order to the
Northern District of California
 United States District Court




                                  13   general duty judge for a determination whether the complaint should be accepted for filing. Any

                                  14   violation of this Order will expose Mr. Frost to a contempt hearing and appropriate sanctions, and

                                  15   any action filed in violation of this Order will be subject to dismissal.

                                  16          This order disposes of Docket No. 45.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: March 18, 2020

                                  21

                                  22                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         17
